       Case 5:20-cv-00143-TKW-MJF Document 1 Filed 05/12/20 Page 1 of 12



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF FLORIDA

                              PANAMA CITY DIVISION
                           CASE NO.: ____________________

J.W. MARINER CORPORATION,

             Plaintiff/Petitioner,

vs.

ZURICH AMERICAN
INSURANCE COMPANY,

          Defendant/Respondent.
_______________________________/

      RESPONDENT, ZURICH AMERICAN INSURANCE COMPANY'S,
                     NOTICE OF REMOVAL

        The Respondent, ZURICH AMERICAN INSURANCE COMPANY

("ZAIC"), a foreign corporation, pursuant to 28 U.S.C. §§§ 1332, 1441, 1446, and

Federal Rule of Civil Procedure 81, hereby files this Notice of Removal requesting

that this case be removed to the United States District Court for the Northern

District of Florida, Panama City Division. The basis for the removal of this action

is as follows:

                                        I. INTRODUCTION

        1.     ZAIC     is the Defendant/Respondent in a civil action styled as a

"Petition to Compel Appraisal" (hereinafter the "Petition") brought by



                                                       1
      SEGAL MCCAMBRIDGE SINGER & MAHONEY        ATTORNEYS AT LAW • 1776 EAST SUNRISE BLVD • FORT LAUDERDALE, FL 33304

                            TELEPHONE (954) 765-1001          FACSIMILE (954) 765-1005
      Case 5:20-cv-00143-TKW-MJF Document 1 Filed 05/12/20 Page 2 of 12
                                                                                           CASE NO.: _____________

                        1
Plaintiff/Petitioner,       the J.W. MARINER CORPORATION ("J.W. MARINER")

and filed on or about April 20, 2020, seeking injunctive and/or declaratory relief

and legal fees, in the Circuit Court of the Fourteenth Judicial Circuit in and for Bay

County, Florida, (Case No. 20000846CA) which is located within the Panama City

Division of the United States District Court for the Northern District of Florida. A

copy of the Petition is attached hereto and incorporated herein as Exhibit "A."

       2.      Pursuant to Fla. Stat. § 624.423, the Petitioner served the Petition on

Florida's Chief Financial Officer on April 21, 2020, and ZAIC was provided notice

of the Petition on April 23, 2020. A copy of the Notice of Service of Process

attached hereto and incorporated herein Exhibit "B."

       3.      ZAIC has not responded to the Petition prior to filing this Notice of

Removal and pursuant to Fed. R. Civ. P., Rule 81(c)(2)(C), ZAIC will have seven

(7) days after this Notice of Removal is filed to answer the Petitioner's Complaint.

       4.      With respect to the time period for filing Notices of Removal, 28

U.S.C. § 1446(b) states in pertinent part, that "the notice of removal of a civil

action or proceeding shall be filed within 30 days after the receipt by the

defendant, through service or otherwise, of a copy of the initial pleading setting

forth the claim for relief upon which such action or proceeding is based ... ".



1
 Although the civil action is styled as a Petition (to Compel Appraisal), the parties are referenced
as "Plaintiff" and "Defendant."

                                                         2
     SEGAL MCCAMBRIDGE SINGER & MAHONEY           ATTORNEYS AT LAW • 1776 EAST SUNRISE BLVD • FORT LAUDERDALE, FL 33304

                              TELEPHONE (954) 765-1001          FACSIMILE (954) 765-1005
     Case 5:20-cv-00143-TKW-MJF Document 1 Filed 05/12/20 Page 3 of 12
                                                                                      CASE NO.: _____________


      5.     Pursuant to 28 U.S.C. § 1446(b), thirty (30) days from the date ZAIC

was served the Petition is May 25, 2020.

      6.     Therefore, ZAIC's Notice of Removal is timely filed, as it is filed

within thirty (30) days of ZAIC's registered agent's receipt of the Petition.

      7.     In compliance with the mandates of 28 U.S.C. § 1446, ZAIC attaches

hereto a true, accurate, and complete copy of all process, pleadings, and other

papers filed in the Circuit Court of the Fourteenth Judicial Circuit in and for Bay

County, Florida together with a docket sheet from the Clerk of the Court. See

attached composite Exhibit "C."

                          II. NATURE OF THE LAWSUIT

      8.     J.W. MARINER's Petition alleges that ZAIC is an insurance company

that was authorized to conduct business in Florida and that was engaged in the

business of insurance in Bay County, Florida. See ¶3, Ex. "A."

      9.     J.W. MARINER's Petition alleges that it has an insurable interest in

real property located in Panama City, Florida, which was insured by the

Respondent, ZAIC. See ¶¶2-4, Ex. "A."

      10.    J.W. MARINER's Petition alleges that a wind event caused damage to

the Petitioner's property which was covered by a policy of insurance issued by the

Respondent, ZAIC. See ¶4, Ex. "A."

      11.    J.W. MARINER's Petition also asserts that Respondent has "failed to


                                                    3
    SEGAL MCCAMBRIDGE SINGER & MAHONEY       ATTORNEYS AT LAW • 1776 EAST SUNRISE BLVD • FORT LAUDERDALE, FL 33304

                         TELEPHONE (954) 765-1001          FACSIMILE (954) 765-1005
     Case 5:20-cv-00143-TKW-MJF Document 1 Filed 05/12/20 Page 4 of 12
                                                                                      CASE NO.: _____________


pay the full claim amount owed" for the loss and that the Petitioner has requested

to resolve the alleged differences via a contractual appraisal provision and that

Respondent ZAIC "has refused to participate in the appraisal process….". See ¶¶7-

9, Ex. "A."

      12.     J.W. MARINER's one-count Petition to Compel Appraisal alleges that

Petitioner has complied with all conditions precedent to invoking the contractual

appraisal process in the ZAIC policy and Petitioner seeks relief in the form of a

court order requiring ZAIC to name an appraiser and proceed with the contractual

appraisal process, as well as awarding Petitioner attorney's fees, costs and

prejudgment interest. See ¶¶9-11, Ex. "A."

                       III.    DIVERSITY JURISDICTION

      13.     This court has original jurisdiction of this action under 28 U.S.C. §

1332(a) because there is complete diversity of citizenship between the parties.

      14.     In order to qualify for diversity jurisdiction, there must be complete

diversity between the parties, which means no plaintiff may be a citizen of the

same state as any defendant. See Pease v. Medtronic, Inc., 6 F. Supp. 2d 1354,

1356 (S.D. Fla. 1998); see also Licari v. Am. Sec. Ins. Co., 8:12-CV-2853-T-

33EAJ, 2013 WL 268688, at *1 (M.D. Fla. Jan. 24, 2013) ("Original jurisdiction

may be established if there is complete diversity of citizenship among the parties

and the amount in controversy exceeds $75,000.").


                                                    4
    SEGAL MCCAMBRIDGE SINGER & MAHONEY       ATTORNEYS AT LAW • 1776 EAST SUNRISE BLVD • FORT LAUDERDALE, FL 33304

                         TELEPHONE (954) 765-1001          FACSIMILE (954) 765-1005
      Case 5:20-cv-00143-TKW-MJF Document 1 Filed 05/12/20 Page 5 of 12
                                                                                          CASE NO.: _____________


       15.     Based upon the allegations in the Petition, the Petitioner, J.W.

MARINER, maintains an insurable interest in real property located in Bay County,

within the State of Florida. See ¶2, Ex. "A."

       16.     The Florida Division of Corporations lists Petitioner, J.W.

MARINER, as an active Florida Profit Corporation with a principal address in

Panama City, Florida. A copy of the 2019 Florida Profit Corporation Annual

Report, filed April 28, 2019 by Petitioner is attached hereto and incorporated

herein as Exhibit "D". Thus, Petitioner is deemed a citizen of Florida for purposes

of diversity jurisdiction. See 28 U.S.C. § 1332(c)(1).

       17.     The Respondent, ZAIC, at all times material is and was a New York

corporation engaged in the insurance business with a statutory home office located

at 4 World Trade Center, 150 Greenwich Street, New York, NY 10007, and its

principal place of business located at 1299 Zurich Way, Schaumburg, Illinois

60196.     ZAIC was and is authorized to transact business and has transacted

business in Florida. Thus, Respondent is deemed a citizen of New York and/or

Illinois for purposes of diversity jurisdiction. See 28 U.S.C. § 1332(c)(1). 2


2
  A corporate party is deemed a citizen of the state of its incorporation and the state of its
principal place of business. See 28 U.S.C. § 1332(c)(1). The principal place of business is either
where the substantial predominance of corporate activity occurs or where the majority of
executive and administrative operations occur. Bel-Bel Int’l Corp. v. Cnty. Bank of Homestead,
162 F.3d 1101, 1106 (11th Cir. 1998); Jones v. Honeywell Int’l., Inc., 385 F. Supp. 2d 1268,
1272 (M.D. Fla. 2005). In order to find a more uniform statutory interpretation of the phrase
“principal place of business,” the U.S. Supreme Court adopted the “nerve center” test. Hertz
Corp v. Friend, 130 S. Ct. 1181, 1192-93 (U.S. 2010). This is where the corporation’s officers

                                                        5
    SEGAL MCCAMBRIDGE SINGER & MAHONEY           ATTORNEYS AT LAW • 1776 EAST SUNRISE BLVD • FORT LAUDERDALE, FL 33304

                             TELEPHONE (954) 765-1001          FACSIMILE (954) 765-1005
      Case 5:20-cv-00143-TKW-MJF Document 1 Filed 05/12/20 Page 6 of 12
                                                                                          CASE NO.: _____________


       18.    Further, pursuant to 28 U.S.C. § 1391, venue is proper in the Northern

District of Florida, Panama City Division, because a substantial part of the events

or omissions giving rise to the claim occurred, or a substantial part of property that

is the subject of the action is situated in Bay County, Florida. See ¶2, Ex. "A."

                       IV.       AMOUNT IN CONTROVERSY

       19.    Petitioner asserts that it seeks an unspecified amount of damages

greater than Thirty Thousand One Dollars ($30,001.00) not including costs,

attorney's fees and prejudgment interest. See ¶1, Ex. "A."

       20.    Although J.W. MARINER's Petition does not plead a demand for

damages in an amount certain, where a plaintiff pleads an unspecified amount of

damages, a defendant need only establish, by a preponderance of the evidence, that

the total amount in controversy more likely than not exceeds the jurisdictional

threshold. See Leslie v. Conseco Life Ins. Co., 2012 WL 4049965, at *2 (S.D. Fla.

2012) (citing Williams v. Best Buy Co., 269 F. 3d 1316, 1319 (l1th Cir. 2001)). The

sufficiency of the amount in controversy is determined at the time of removal. Id.

The pertinent question is what is in controversy in the case, not how much the

plaintiff is ultimately likely to recover. Id. When a case has been removed pursuant

to 28 U.S.C. § 1446, the moving party may provide additional evidence to satisfy


direct, control, and coordinate the corporation’s activities, not simply an office where the
corporation holds its board meetings. Id. As such, ZAIC (a corporate party) is deemed to be a
citizen of New York and/or Illinois where its principal place of business is located.

                                                        6
    SEGAL MCCAMBRIDGE SINGER & MAHONEY           ATTORNEYS AT LAW • 1776 EAST SUNRISE BLVD • FORT LAUDERDALE, FL 33304

                             TELEPHONE (954) 765-1001          FACSIMILE (954) 765-1005
      Case 5:20-cv-00143-TKW-MJF Document 1 Filed 05/12/20 Page 7 of 12
                                                                                         CASE NO.: _____________


its burden. Id. However, a defendant may satisfy this requirement without

additional evidence if it is facially apparent from the pleading itself that the amount

in controversy exceeds the jurisdictional minimum. Id.

       21.    Although it is ZAIC's contention that it is facially apparent from the

face of the Petition that the amount in controversy exceeds the jurisdictional

minimum, Defendant has additional evidence demonstrating that the amount in

controversy in this case exceeds the sum of $75,000.00.

       22.    A contractual appraisal provision, such as the one contained in the

ZAIC insurance policy sought to be invoked by the Petitioner, is a method to

resolve a dispute regarding the dollar amount of a covered loss where the insured

has first complied with the policy's post-loss conditions. 3 See, e.g., Biscayne Cove

Condo. Ass'n v. QBE Ins. Corp., 971 F. Supp. 2d 1121, 1136 (S.D. Fla. 2013).

       23.    Prior to having filed the instant Petition to Compel Appraisal,

Petitioner's Public Adjuster wrote to ZAIC and provided a valuation of J.W.

MARINER's loss in the amount of $5,681,073.57. A copy of the February 5, 2019

correspondence from Strategic Claims Consultants as well as its estimate dated

January 7, 2019, is attached hereto as Exhibit "E." See Mick v. De Vilbiss Air

Power Co., 2010 WL 5140849 (M.D. Fla. 2010) (holding that generally,

defendants can use demand letters as evidence that the case meets the court's

3
 ZAIC does not agree that appraisal is appropriate in this matter, nor that it is ripe, and will
address those substantive matters post-removal.

                                                       7
    SEGAL MCCAMBRIDGE SINGER & MAHONEY          ATTORNEYS AT LAW • 1776 EAST SUNRISE BLVD • FORT LAUDERDALE, FL 33304

                            TELEPHONE (954) 765-1001          FACSIMILE (954) 765-1005
         Case 5:20-cv-00143-TKW-MJF Document 1 Filed 05/12/20 Page 8 of 12
                                                                                            CASE NO.: _____________


jurisdictional requirement and is removable, especially when the demand letters are

supported by facts).

          24.    To date, ZAIC has paid a total of $1,903,144.07 towards the

Petitioner's loss, and has disputed the amount of $5,681,073.57 submitted by

Strategic Claims Consultants on Petitioner's behalf, demonstrating that the amount

in controversy between the parties is significantly greater than the $75,000.00

required to trigger the jurisdiction of this Court. 4

          25.    "In actions seeking declaratory relief or injunctive relief, the amount

in controversy is measured by the value of the object of the litigation." Kinzer v.

Safeco Ins. Co. of Am., 08-80372-CIV, 2008 WL 11332054, at *2 (S.D. Fla. Nov.

20, 2008) (citing Ericsson GE Mobile Commc'ns, Inc. v. Motorola Commc'ns &

Elecs., Inc., 120 F.3d 216, 218 (11th Cir. 1997)). In other words, where injunctive

relief is being sought the court must consider the “the monetary value of the object

of the litigation that would flow to the plaintiffs if the injunction were granted.” Id.

(citing Leonard v. Enterprise Rent a Car, 279 F.3d 967, 973 (11th Cir. 2002)).

          26.    The objective of an action seeking to compel appraisal of a property

loss has been construed as an effort to recover monetary damages in the disputed

amount of the property repairs, thus satisfying the amount in controversy

requirement where such damages are alleged to exceed $75,000.00. Id. Here,


4
    The total property damage limit within the operative ZAIC policy is $4,494,364.00.

                                                          8
       SEGAL MCCAMBRIDGE SINGER & MAHONEY          ATTORNEYS AT LAW • 1776 EAST SUNRISE BLVD • FORT LAUDERDALE, FL 33304

                               TELEPHONE (954) 765-1001          FACSIMILE (954) 765-1005
     Case 5:20-cv-00143-TKW-MJF Document 1 Filed 05/12/20 Page 9 of 12
                                                                                       CASE NO.: _____________


Petitioner seeks a monetary award via the appraisal process in an amount

significantly more than $75,000.00. See, e,g., Ex. E.

      27.    Moreover, Petitioner also seeks recovery of an unknown amount of

attorney's fees, costs and interest, which also may be considered by the Court in

determining if the jurisdictional amount has been met. See Leslie v. Conseco Life

Ins. Co., 11-81035-CIV-MARRA, 2012 WL 4049965, at *3 (S.D. Fla. Sept. 13,

2012) (quoting Morrisson v. Allstate Indem. Co., 228 F.3d 1255, 1265 (11th Cir.

2000) ("The Eleventh Circuit has held that '[w]hen a statute authorizes the recovery

of attorney's fees, a reasonable amount of those fees is included in the amount in

controversy.").

                         V.          NOTICE OF REMOVAL

      28.    ZAIC has filed this Notice of Removal within 30 days of being served

with this Petition as required under 28 U.S.C. § 1446.

      29.    A Copy of this Notice of Removal has been provided to the Plaintiff

and is being filed contemporaneously with the Clerk of Court for the Fourteenth

Judicial Circuit in and for Bay County, Florida.

      30.    ZAIC, by virtue of filing this Notice of Removal, does not waive any

defenses or objections available to it under the law with regard to the substantive

issues raised in the Petition regarding appraisal.

                                   VI.        CONCLUSION


                                                     9
    SEGAL MCCAMBRIDGE SINGER & MAHONEY        ATTORNEYS AT LAW • 1776 EAST SUNRISE BLVD • FORT LAUDERDALE, FL 33304

                          TELEPHONE (954) 765-1001          FACSIMILE (954) 765-1005
     Case 5:20-cv-00143-TKW-MJF Document 1 Filed 05/12/20 Page 10 of 12
                                                                                      CASE NO.: _____________


      This Notice of Removal complies with the requirements of the Federal

Statutes for removal based upon diversity jurisdiction. The Petitioner and

Respondent in this matter are diverse in citizenship and the amount in controversy

exceeds $75,000.00. Accordingly, based upon this Court's diversity jurisdiction,

this action is properly removed from State Court to Federal Court, pursuant to 28

U.S.C. §§1441, et seq.

      WHEREFORE, the Respondent, ZAIC, respectfully requests that the civil

action filed by the Petitioner, J.W. MARINER, in the Fourteenth Judicial Circuit in

and for Bay County, Florida, be removed to this Court as provided by 28 U.S.C.

§1441, et seq. and that this Honorable Court accept jurisdiction of this action and

provide any and all other relief this Court deems just and appropriate.

      Dated this 12th of May, 2020.
                                                    Respectfully submitted,
                                                     s/ Douglas M. McIntosh
                                                    DOUGLAS M. MCINTOSH
                                                    Florida Bar No.: 325597
                                                    dmcintosh@mscesq.com
                                                    DALE S. DOBULER
                                                    Florida Bar No.: 93403
                                                    ddobuler@mscesq.com
                                                    SEGAL McCAMBRIDGE
                                                    SINGER & MAHONEY
                                                    1776 East Sunrise Blvd.
                                                    Fort Lauderdale, FL 33304
                                                    Telephone: 954-765-1001
                                                    Facsimile: 954-765-1005
                                                    Attorneys for Defendant/Respondent
                                                    Zurich American Insurance Company

                                                      10
    SEGAL MCCAMBRIDGE SINGER & MAHONEY       ATTORNEYS AT LAW • 1776 EAST SUNRISE BLVD • FORT LAUDERDALE, FL 33304

                         TELEPHONE (954) 765-1001          FACSIMILE (954) 765-1005
     Case 5:20-cv-00143-TKW-MJF Document 1 Filed 05/12/20 Page 11 of 12
                                                                                      CASE NO.: _____________



                          CERTIFICATE OF SERVICE

      WE HEREBY CERTIFY that on the 12th day of May, 2020, we

electronically filed the foregoing documents with the Clerk of the Court using

CM/ECF. We also certify the foregoing document is being served this day on all

counsel or parties of record on the attached Service List in the manner specified,

via transmission of Notice of Electronic Filing generated by CM/ECF and

electronic mail.

                                                     SEGAL McCAMBRIDGE
                                                     SINGER & MAHONEY, LTD.
                                                     Attorneys for Defendant/Respondent
                                                     1776 East Sunrise Blvd.
                                                     Fort Lauderdale, FL 33304
                                                     Telephone: 954-765-1001
                                                     Facsimile: 954-765-1005

                                                     By: s/ Douglas M. McIntosh
                                                        DOUGLAS M. MCINTOSH
                                                        Florida Bar No: 325597
                                                       dmcintosh@mscesq.com
                                                        DALE S. DOBULER
                                                       Florida Bar No: 93403
                                                       ddobuler@mscesq.com

                                                          dmmpleadings@mscesq.com
                                                          (for email service only)




                                                    11
    SEGAL MCCAMBRIDGE SINGER & MAHONEY       ATTORNEYS AT LAW • 1776 EAST SUNRISE BLVD • FORT LAUDERDALE, FL 33304

                         TELEPHONE (954) 765-1001          FACSIMILE (954) 765-1005
    Case 5:20-cv-00143-TKW-MJF Document 1 Filed 05/12/20 Page 12 of 12
                                                                                     CASE NO.: _____________



                                      SERVICE LIST

Kelly L. Kubiak, Esquire
kkubiak@merlinlawgroup.com
kubiakpleadings@merlinlawgroup.com
MERLIN LAW GROUP, P.A.
777 South Harbour Island Boulevard
Suite 950
Tampa, FL 33602
Telephone: (813) 229 - 1000
Facsimile: (407) 229 - 3692
(Attorneys for Plaintiff/Petitioner)




                                                   12
   SEGAL MCCAMBRIDGE SINGER & MAHONEY       ATTORNEYS AT LAW • 1776 EAST SUNRISE BLVD • FORT LAUDERDALE, FL 33304

                        TELEPHONE (954) 765-1001          FACSIMILE (954) 765-1005
